                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

JOSEPH MEMORY,                                        )
                                                      )
                              Plaintiff,              )
                                                      )
                         v.                           )       No. 1:18-cv-00819-JMS-MJD
                                                      )
CLAUDIA KELLEY,                                       )
CHANIA WHITAKER,                                      )
CALEB SMITH,                                          )
EARLHAM COLLEGE,                                      )
                                                      )
                              Defendants.             )

                                             ENTRY

       Plaintiff Joseph Memory filed this lawsuit in January 2018, alleging that students at

Earlham College put his name on a social media “Black List” accusing him and other individuals

of committing sexual misconduct. [Filing No. 1; Filing No. 37.] The substance of Mr. Memory’s

allegations is not currently at issue. Rather, at issue is the repeated failure of Mr. Memory and his

counsel to comply with court orders, deadlines, and discovery obligations. These deficiencies

culminated in the issuance of an Order to Show Cause, [Filing No. 61], and, after the Magistrate

Judge was unsatisfied with the response to the order and show cause hearing, a Report and

Recommendation for the dismissal of this case, [Filing No. 69].

       Mr. Memory, by counsel, objects to the Magistrate Judge’s Report and Recommendation.

[Filing No. 70.] While he offers explanations for several of the shortcomings identified by the

Magistrate Judge, he does not dispute or controvert that things have progressed precisely as set

forth in the Report and Recommendation. Litigants do not get to decide which orders and

deadlines to follow. Even where the opposing parties may not press the issue, the Court has its

own, independent obligation to facilitate the “just, speedy, and inexpensive” resolution of every
proceeding on its docket. Fed. R. Civ. P. 1. And in a district that is busier than nearly all others

in the country, see United States Courts, U.S. District Courts – Combined Civil and Criminal

Federal Court Management Statistics 51 (Sept. 30, 2018), http://www.uscourts.gov/sites/default/

files/data_tables/ fcms_na_distprofile0930.2018.pdf (Southern District of Indiana ranked third in

weighted filings per judgeship), this means that it is incumbent upon counsel to scrupulously

adhere to court orders and deadlines, and to impress upon their clients their obligation to do the

same. For the reasons more thoroughly set forth below, the Court OVERRULES Mr. Memory’s

Objection and DISMISSES WITH PREJUDICE Mr. Memory’s Amended Complaint.

                                                I.
                                            BACKGROUND

       Mr. Memory’s noncompliance with deadlines and orders began at the onset of this

litigation. As memorialized in a Minute Entry dated July 12, 2018, Mr. Memory failed to serve

his initial disclosures, file his preliminary witness and exhibit lists, and serve and submit an initial

settlement demand by their respective deadlines of May 30, June 6, and June 6, 2018. [Filing No.

47; Filing No. 33 at 5.] Despite the fact that Mr. Memory’s filings were over a month late, the

Magistrate Judge extended the deadlines to July 20, 2018, and scheduled another telephonic status

conference for September 21, 2018. [Filing No. 47.]

       Mr. Memory failed to take advantage of the Magistrate Judge’s patience. As of the

September 21, 2018 status conference, Mr. Memory still had not served his initial settlement

demand—which by that point was over three months overdue based upon the initial deadline and

over two months past the extension granted at the July 12, 2018 status conference. [Filing No.

64.] Yet again, the Magistrate Judge provided Mr. Memory with an opportunity to right the ship,

ordering Mr. Memory and his counsel to appear in person at a show cause hearing on October 2,

2018. [Filing No. 64.]



                                                   2
       At the October 2 show cause hearing, Mr. Memory’s counsel again failed to demonstrate

that the Magistrate Judge’s patience was justified. Three issues, relevant to the current situation,

arose at the show cause hearing: First, Mr. Memory’s counsel arrived more than 20 minutes late

to the hearing. [Filing No. 66 at 1.] Second, Mr. Memory still had not served his initial settlement

demand. [Filing No. 66 at 1.] The Magistrate Judge ordered Mr. Memory to serve the demand by

the end of the day. Third, Mr. Memory had not responded to discovery served by Earlham College

on May 2, 2018, or to discovery served by Chania Whitaker, responses for which were due on

September 10, 2018. [See Filing No. 66 at 1-2; Audio Recording from Show Cause Hearing.] Mr.

Memory did not dispute his counsel’s position that the delay, in large part, was due to his failure

to communicate with his counsel. [Audio Recording from Show Cause Hearing.] The Magistrate

Judge ordered Mr. Memory to effect service of his long overdue discovery responses by midday

October 9, 2018. [Filing No. 66 at 1-2.] Again, the Magistrate Judge declined to immediately

issue or recommend sanctions, but instead took the show cause order under advisement, scheduled

a telephonic status conference for October 23, 2018, and advised Mr. Memory that “any further

failure to comply with any order of the Court may result in sanctions, to include the possible

dismissal of this case.” [Filing No. 66.]

       Mr. Memory’s counsel failed to appear at the October 23 status conference, despite

receiving several electronic notices and despite efforts by the Court to reach out and contact him.

[Filing No. 69 at 2 (citing Filing No. 66 at 2; Filing No. 67); Filing No. 68.] Consistent with the

warning issued following the show cause hearing, the Magistrate Judge issued a Report and

Recommendation, setting forth the history of Mr. Memory’s noncompliance with orders and

deadlines. [Filing No. 69.] The Magistrate Judge concluded: “To date, Plaintiff has repeatedly

failed to comply with the Court’s orders and has failed to show cause why this action should not




                                                 3
be dismissed. Consequently, the Magistrate Judge recommends the Court DISMISS this action

for Plaintiff’s failure to comply with the Court’s orders.” [Filing No. 69 at 2.] Mr. Memory timely

filed his Objection to the Magistrate Judge’s Report and Recommendation. [Filing No. 70.] The

time for the parties to respond has expired, and the Report and Recommendation and Mr.

Memory’s Objection are therefore ripe for the Court’s review.

                                             II.
                                      STANDARD OF REVIEW

       Federal Rule of Civil Procedure 72(b) permits a magistrate judge to “hear . . . pretrial

matter[s] dispositive of a claim or defense” and to “enter a recommended disposition.” Fed. R.

Civ. P. 72(b)(1). Upon timely objection to a report and recommendation on a dispositive issue,

see id. (b)(2), the district judge must give a fresh look to “any part of the magistrate judge’s

disposition that has been properly objected to,” and may thereafter “accept, reject, or modify the

recommended disposition; receive further evidence; or return the matter to the magistrate judge

with instructions,” id. (b)(3). As the Seventh Circuit has explained, the de novo review required

by Rule 72(b) “is not the same as a de novo hearing. The district court is not required to conduct

another hearing to review the magistrate judge’s findings or credibility determinations.” Goffman

v. Gross, 59 F.3d 668, 671 (7th Cir. 1995) (emphasis and citations omitted). Where appropriate,

the district court may “take additional evidence” or conduct additional proceedings, “[b]ut if

following a review of the record the district court is satisfied with the magistrate judge’s findings

and recommendations it may in its discretion treat those findings and recommendations as its

own.” Id.




                                                 4
                                                III.
                                           DISCUSSION

       As explained above, Mr. Memory’s Objection does not contest the Magistrate Judge’s

factual findings. Nor does it challenge the Magistrate Judge’s conclusion that “Plaintiff failed to

demonstrate good cause for his failure to comply with his discovery obligations and the orders of

the Court.” [Filing No. 69 at 1.] Rather, Mr. Memory’s Objection provides some explanation for

why counsel arrived late for the October 2 show cause hearing (bad traffic) and for why he failed

to appear for the October 23 status conference (calendaring mistake). [Filing No. 70 at 1.]

Additionally, Mr. Memory suggests that things are now on track—that he complied with the

Magistrate Judge’s October 2 Order to submit settlement demands and provide discovery

responses; that “[s]ince the October 23, 2018, Hearing,” Mr. Memory and his counsel have

improved their communication; and that Mr. Memory scheduled his deposition and had planned

how to respond to Defendants’ settlement responses. [Filing No. 70 at 2.] Ultimately, Mr.

Memory asks that the Court not dismiss this action in full, but instead permit him to amend his

Amended Complaint to voluntarily dismiss his claims against the individual Defendants and

permit him to pursue his existing claims against Earlham College. [Filing No. 70 at 3.]

       The Federal Rules of Civil Procedure permit the sanction of dismissal for failure to comply

with court orders. See Fed. R. Civ. P. 41(b). The decision to dismiss a lawsuit as a sanction is

committed to the sound discretion of the District Court. Ramirez v. T&H Lemont, Inc., 845 F.3d

772, 782 (7th Cir. 2016); McInnis v. Duncan, 697 F.3d 661, 664 (7th Cir. 2012) (per curiam).

Dismissal is a drastic sanction, appropriate when “there is a clear record of delay or contumacious

conduct,” McInnis, 697 F.3d at 664 (quoting Kasalo v. Harris & Harris, Ltd., 656 F.3d 557, 561

(7th Cir. 2011)), including a pattern of “persistent failure to comply with discovery and scheduling

order. Moreover, a district court’s power to dismiss a case serves not only to protect defendants



                                                 5
but also to aid courts in keeping administrative control over their own dockets and to deter other

litigants from engaging in dilatory behavior.” Ladien v. Astrachan, 128 F.3d 1051, 1056-57 (7th

Cir. 1997) (internal quotations and alterations omitted). Dismissal under Rule 41 generally

requires forewarning that the sanction may be forthcoming. Fischer v. Cingular Wireless, LLC,

446 F.3d 663, 666 (7th Cir. 2006). While the Court should “consider less severe sanctions before

dismiss[al],” there is no requirement of “progressive discipline” or “‘warning shot[s]’ in the form

of less severe sanctions.” Id. at 665 (collecting cases).

       Appropriate factors to consider in evaluating dismissal as a sanction include

       the frequency and magnitude of the plaintiff’s failures to comply with deadlines for
       the prosecution of the suit, the apportionment of responsibility for those failures
       between the plaintiff and his counsel and therefore the appropriateness of
       sanctioning the plaintiff’s lawyer rather than the plaintiff, the effect of the failures
       in taxing the judge’s time and disrupting the judge’s calendar to the prejudice of
       other litigants, the prejudice if any to the defendant from the plaintiff’s dilatory
       conduct, the probable merits of the suit, and . . . the consequences of dismissal for
       the social objectives of the type of litigation that the suit represents.

Ball v. City of Chicago, 2 F.3d 752, 759-60 (7th Cir. 1993); see also Ladien, 128 F.3d at 1056 n.5

(“We might be more reluctant to uphold this sanction of dismissal if the contumacious conduct

was solely the work of Dr. Ladien’s attorney. . . . This is not the case, however, because the record

is replete with misconduct performed solely by Dr. Ladien himself.”). The Seventh Circuit has

“upheld dismissal for plaintiffs who fail to attend multiple hearings and have been warned of the

possibility of dismissal” as well as “dismissals where a singly nonappearance was combined with

other instances of violating court orders.” McInnis, 697 F.3d at 664.

       The Court agrees with the Magistrate Judge that Mr. Memory and his counsel’s conduct in

this case warrants the sanction of dismissal. On three occasions Mr. Memory failed, despite clear

orders, to serve his initial settlement demand. Only on the fourth time, when facing the threat of

dismissal, did Mr. Memory finally submit a demand to Defendants. By delaying this most basic



                                                  6
task for nearly four months, Mr. Memory deprived the parties and the Court the opportunity to

pursue early efforts to resolve this matter by negotiated resolution. As one of the Magistrate

Judge’s orders explains, the “intent of [the] requirement [of requiring the parties to explain their

settlement positions] is to provide information to the Court regarding the viability of the settlement

conference sufficiently in advance of the settlement conference to allow the Court to schedule

other matters on that date if, in the judgment of the Court, the parties are not yet in a position to

conduct fruitful settlement negotiations.” [Filing No. 29 at 4.] Mr. Memory’s serial delays, with

no reasonable explanation and despite persistent reminders and extensions, obstructed these goals

and the Court’s ability to expeditiously resolve this matter. Similarly, Mr. Memory’s neglect of

his discovery obligations raised the specter of additional delays to accommodate Defendants’

needs to review Mr. Memory’s untimely production. [See Audio Recording from Show Cause

Hearing.]     Again, Mr. Memory’s dilatory conduct obstructed the orderly resolution of this

litigation.

        Mr. Memory’s Objection suggests that now things are on track and that he would comply

with the Court’s orders were this matter to proceed. The first problem with his argument is that

the Magistrate Judge repeatedly provided Mr. Memory and his counsel with that opportunity, and

yet they failed to change their conduct. As a case-in-point, just three weeks following the show

cause hearing, at which the Magistrate Judge emphasized Mr. Memory’s responsibility to

prosecute this case with diligence and warned that continued noncompliance may result in a

recommendation of dismissal, Mr. Memory’s counsel failed to appear for a telephonic status

conference. Mr. Memory has given the Court no reason to think that yet another opportunity for

compliance would yield any different result.




                                                  7
         Second, Mr. Memory’s argument and conduct strongly suggest that he is under the

impression that he may litigate this case on his own schedule, without regard for the rights of the

Defendants or the authority and obligations of the Court. As the Seventh Circuit has aptly

explained, an “overriding principle at stake involves the district court’s ability to mitigate the

scourge of litigation delays setting deadlines to force parties and their attorneys to be diligent in

prosecuting their causes of action.” Raymond v. Ameritech Corp., 442 F.3d 600, 606-07 (7th Cir.

2006).    “‘Adherence to reasonable deadlines is critical to [maintaining] integrity in court

proceedings.’ . . . If the court allows litigants to continually ignore deadlines . . . without

consequence, soon the court’s scheduling orders would become meaningless.” Spears v. City of

Indianapolis, 74 F.3d 153, 158 (7th Cir. 1996) (quoting Geiserman v. MacDonald, 893 F.2d 787,

791 (1990)). This Court is unwilling and unable to tolerate continued noncompliance with its

orders and deadlines when hundreds upon hundreds of other cases, with diligent litigants, require

attention. No factor, such as the possible merit of any of Mr. Memory’s claims, outweighs the

myriad factors— including his continued neglect of the Court’s orders, the imposition his delays

have had on the Court’s schedule and on Defendants’ ability to conduct discovery to defend the

case, and Mr. Memory’s partial personal responsibility for his failure to communicate with his

attorney regarding discovery—which confirm that dismissal is appropriate.

                                              IV.
                                           CONCLUSION

         After months of patient oversight from the Magistrate Judge, with no meaningful progress

to show for it, the time has come for this case to end. The Court therefore OVERRULES Mr.

Memory’s Objection [70] to the Magistrate Judge’s Report and Recommendation [69] and

DISMISSES WITH PREJUDICE Mr. Memory’s Amended Complaint. Final judgment will

issue accordingly.
           Date: 12/28/2018




Distribution via ECF only to all counsel of record.




                                              9
